ee Se OO OL Te Ee EBC DOttITent 7 FNeds/27/20 Pagelof5 '"

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

Pal . ct ¢ row ( on
CEA ALTORA , [207M lace
Plaintiff : Civil Action No.
oer, Seu o ¥ 1 TRS AML BSSUSTAN TOS
MAUD Le - c= OREN ' ACCACH le rhode sce euler
“ “Ee A” ware ? AS PSQUEETES BY ME Prese
= — ee Ee oe . Neo’ Cereb . “yb
cILED Defendant . “xe ye TC AS Cc IN kG Us a oe
RANTON : WS Rae oo eet OTE Os SO
se RY oR a THE COUR.

 
 
  

As Queers), aivoke Serre
_— (Arews © Tost “A AY UAB.

e ERPFLICATION TO PROCEED IN FORMA PAUPERIS (toRN 4 |
AY YeateHnlatd eo.

Instructions:

The Clerk will not file a civil complaint unless the person seeking relief pays the entire
filing fee (currently $350) and an administrative fee (currently $50) in advance, or the person
applies for and is granted in forma pauperis status pursuant to 28 U.S.C. §1915. A prisoner who
seeks to proceed in forma pauperis must submit to the Clerk: (1) a completed affidavit
of poverty and (2) a copy of the trust fund account statement (or institutional equivalent)
for the prisoner for the six month period immediately preceding the filing of the
complaint, obtained from and certified as correct by the appropriate official of each
prison at which the prisoner is or was confined for the preceding six months. See 28
U.S.C. § 1915(a)(2).

Upon entry of an order granting a prisoner’s application to proceed in forma pauperis, the
Court will direct the agency having custody of the prisoner to deduct an initial partial filing fee
equal to 20% of the greater of the average monthly deposits to the prison account or the average
monthly balance in the prison account for the six-month period immediately preceding the filing
of the complaint, as well as monthly installment payments equal to 20% of the preceding
month’s income credited to the account for each month that the balance of the account exceeds
$10.00, uritil the entire filing fee has been paid. See 28 U.S.C. § 1915(b). A prisoner who is
granted leave to proceed in forma pauperis is obligated to pay the entire filing fee regardless
of the outcome of the proceeding and is not entitled to the return of any payments
made toward the fee.

The prisoner must complete all questions in the following affidavit, sign and date the
affidavit, sign and date the authorization, and then obtain the signature of the appropriate prison
official who certifies the prison account statement. After the appropriate prison official certifies
your prison trust fund account statement(s), you must attach the prison account statement(s) to
this application, for each prison or jail wherein you were incarcerated during the previous six
months. If your application to proceed in forma pauperis is incomplete, then the Court may
enter an order denying your application without prejudice and administratively close the case.

a
Nor
Ma BA RN TH PRN oI I SE DOLUTHENY Po PMETOS/27/20 Page2of5

I ama plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings
and that. am entitled to the relief requested.

 

In support of this application, I answer the following questions under penalty of perjury:
1. If incarcerated. Iam being held at:
MolFee coukyy TA, W260 A Aba BEE, srPouns Buy Ps 1B

Iam employed there, or have an account in the institution, I have attached to this document a statement
certified by the appropriate institutional officer showing all receipts, expenditures, and balances during the last six
months for any institutional account in my name. I am also submitting a similar statement from any other institution
where I was incarcerated during the last six months.

 

 

2. If not incarcerated. IfI am employed, my employer’s name and address are:
My gross pay or wages are: $ 0 , and my take-home pay or wages are: $ LY
per. _ .
(specify pay period)
3. ‘Other Income. In the past 12 months, ] have received income from the following sources (check
all that apply):

Z\

(a) Business, profession, or other self-employment Clyes an
(b) Rent payments, interest, or dividends Clyes we
(c) Pension, annuity, or life insurance payments Llyes me
(d) Disability, or worker’s compensation payments Clyes a’
(e) Gifts, or inheritances Clyes Ox
(f) Any other sources Oves No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money
and state the amount that you received and what you expect to receive in the future.

 

4, Amount of money that I have in cash or in a checking or savings account:3 C
5, Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial

instrument or thing of value that I own, including any item of value held in someone else’s name
(describe the property and its approximate value).

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses

 

(describe and provide the amount of the monthly expense):

a)

 
re CSE TORO LAS IETEBC™ Boctinent 7 Fied's/27/20 Page3of5 “°

7, Names (or, ifunder 18, initials only} of all persons who are dependent of me for support, my
relationship with each person, and how much] contribute to their support:

CAL py sor Al CA, Anl D PAoreSR,
To CoWlt@ (Bae & OAS Ce <e, Tha 21 L Fh ASCO ao
SPrevreerury.,

8, Any debts or financial obligations (describe the amounts owed and to whom they are payable):

DECLARATION; I declare under penalty of perjury that the above information is true and understand
thata false statement may result in a dismissal of my claims.

folS. 22 Lad, QE d

Date —_ A s signaturd

CREME FOX

Printed name

 

 

 

AUTHORIZATION: | understand that the filing fee for this civil complaint is $350.00, and that I am obligated to pay
the full filing fee regardless of the outcome of the proceedings.

[request and authorize the agency holding me in custody to calculate and disburse funds from my trust account (or
institutional equivalent) in the amount specified by 28 U.S.C. § 1915(6)(2).

This Authorization shall apply to any other agency into whose custody I may be transferred.

GIS: ZO / ad Let faa

 

 

Date Applicant's signat re
CBAC” ALEELR
Printed name

 

CERTIFICATION OF PRISONER’S INSTITUTIONAL ACCOUNT BALANCE: An authorized prison official
must complete the certification below and furnish a certified copy of your institutional account statement showing all deposits,
withdrawals, and balances for the prior six-month period, to be filed with this application.

I certify that the prisoner named herein has the sum of $ on account at
correctional institution, where he is presently confined.

 

I further certify that during the prior six-month period, the prisoner’s average monthly account balance was
$ ; and that the average amount deposited monthly in the account during the prior six-month

period was $

 

 

 

Signature and Title of Authorized Prison Official Pate

5} LEH
Sass To MEN + Arte G Malta Scpmnele Abie O2
pA. &e ACCOR
Iv Inmate Request / Complaint / Sick Call Form

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

o 3 +| eee Monroe County Correctional Facility
5 B12 8) Bs _—
Name: AUER C PIG, Arai dee
S ot Last First Middle
. 8 O22 tt
Oo gc CAD . 7
+ Qs See Date: Ole. 2a. Block: Eve, Cell: z
® a 0 ‘oo ee ee ———e
&/ 8 a5 Check One: a |
Y 2% To Request Complaint Sick Call
ed, § 58
2 L B rs % If Complaint Circle One:
oy, 2 3 3% Commissary Laundry Medical Phone Other (Explain Below)
GY —- 8 gs
a * x8 Request / Complaint: EAC LOSER | PASE, CORT ry
NR 22 AN Atlowlt Aan PS Mere he tk An Rht Slee
Sf
& < £ Cem OTHE FF Zo2z2 OsciTG cueeele
E * Ade Urs Al oct eicst\ PRicw! -
oO
A 2 |g OFFUKeK To ComPrexre Ald GEN
. 8 —
O g 8 TOS ere : yl Awe SR
ha & ° *If inmate request
WW
5 $ @ “Received By: 7” D9 L Hotel #
LW 2
Os ‘
rs ® x Routed to: saqans[ Custody[ | Other[ |
SE BBG RCL fr rrrrrrrrrrrrrernennrnernennarreeresensrneeeecennnrernseseeececrenessessnnrnaesess
z Dm Bee Answer: Approved [ Denied (State Reason)[ __—|
5 5 Zak y SVAw eo Ag LS ——
> .~ Ele .
oD phegt 5 > Tet fan Vo t2l bao SE ) D
= 2. ;
6 28898) 4 Apr Lo AB tet
mo wml® .
Ou) BS \ A td Oi oY Fa “Lik é DAL».
© ra a
oO2z
Oss . \ Answered By: L OL Loate: ef Soe
— =f) 8! - Title > loyde Name | “
=z 2 S| = a. om |
Oo 2 a|G o| o .

 

 

 

Pink - Kept by Inmate Yellow - Return To Inmate ul - To File
LIN QuN.?- Was Atte a SR
eA G& Avipes #4 yy (06l
2 LEMS WALLEY A teu

toc. F .
Yas AtdiloR DRWo : | 5 AUG 2oan PMS 1

sonre 6 KinranieioChaut® ‘© ASCO

Ol MANOR DRIVE :
STROUDSBURG, PATEOBD er ge HE CORRK
Odie StHeex DISFter Cake
M.OOLE piScertre ch PA _
225 nh codpnth lott AVES eT.

Po Boe (YS,
ScPaten, PA (QS91, (YS.

 

age © ofS

 

  

 

4 LEE i i-iiaeas 2 fuldifebpiyegefefiffanens phy baad gp Afi ipaylyaple gp hiif jaa yiltyy

Case 1:20-cv-01427-JEJ-EB@ Document 7 Filed 08/27/20 f
